 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ERICKA GONZALEZ, an individual,                 No. 1:18-cv-01531-DAD-BAM
12                     Plaintiff,
13          v.
14   GENERAL INSURANCE COMPANY OF                    ORDER REFERRING MOTION TO
     AMERICA; and DOES 1–20,                         MAGISTRATE JUDGE
15
                       Defendant.
16

17          Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(a), plaintiff’s motion to remand

18   (Doc. No. 7) is hereby referred to United States Magistrate Judge Barbara A. McAuliffe for

19   issuance of findings and recommendations in accordance with 28 U.S.C. § 636(b)(1)(B) and (C).

20   Accordingly, the hearing on the motion set for February 5, 2019 at 9:30 a.m. in Courtroom 5

21   before the undersigned is hereby vacated, to be reset if deemed appropriate by Magistrate Judge

22   Barbara A. McAuliffe.

23   IT IS SO ORDERED.
24
        Dated:    January 23, 2019
25                                                      UNITED STATES DISTRICT JUDGE

26
27

28
                                                    1
